Citation Nr: 1224479	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from November 1973 to March 1975.  He died in October 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the benefits sought on appeal.

The Board acknowledges that the appellant contended in her February 2008 notice of disagreement (NOD) that the Veteran had claims for service connection pending at the time of his death in October 2007.  In that connection, review of the claims file indicates that the Veteran had indeed filed a claim for service connection for hepatitis C and for diabetes mellitus, as well as for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), in December 2004.  Upon the issuance of a rating decision in May 2006 denying these issues, the Veteran filed an NOD with the denial in June 2006.  The RO issued a statement of the case (SOC) in November 2006.  However, the Veteran did not perfect an appeal of the denial within one year of the issuance of the rating decision.  See 38 C.F.R. § 20.302 (2011).  Thus, the May 2006 decision became final in May 2007, and no such claims were pending at the time of the Veteran's death in October 2007.  

REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim for service connection for the cause of the Veteran's death.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has issued a decision regarding the general notice requirements for claims for disability and indemnity compensation (DIC) under the VCAA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that proper VCAA notice for DIC claims must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

In December 2007, the appellant was sent a VCAA notice letter in response to her application for benefits.  However, the letter did not comply with the notice elements set forth in Hupp.  Accordingly, on remand the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her DIC claim in compliance with Hupp.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that was incurred in or aggravated by active service, or that was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Further, the provisions of 38 C.F.R. § 3.312(c)(3) state that "service-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011). 

According to his death certificate, the Veteran died in October 2007.  The death certificate lists pneumonia as the immediate cause of death, with septic shock identified as a contributory cause.  However, the Veteran's treating physician submitted a statement in January 2008 stating that the Veteran's cirrhosis and chronic hepatitis C "certainly contributed to his propensity to develop life-threatening infection and his poor ability to recover from" the pneumonia that caused his death.  At the time of his death, the Veteran was not service connected any disability.

The appellant contends that service connection for the cause of the Veteran's death should be granted because his work in the medical field during service led to his development of hepatitis C, which contributed to his death.  In particular, she believes that the Veteran's in-service exposure to blood as a medical technician in service was the sole risk factor for his later development of hepatitis C, which she claims led to his inability to recover from the pneumonia that brought on his death.  

Service treatment records are silent as to any diagnosis of hepatitis C, although the Veteran's DD 214 confirms that his military occupational specialty was that of a "preventative medicine specialist."  On multiple occasions during his life, the Veteran reported an experience in service in which he was exposed to blood while working in the emergency department and assisting a soldier who had undergone a traumatic amputation.  Given these circumstances, the Board finds it reasonable that the Veteran may have been exposed to blood while in service.

Private and VA post-service treatment records reflect that the Veteran was first diagnosed with hepatitis C in 1997, following a gastrointestinal bleed that required surgical intervention.  VA treatment records dated later in October 2002 indicate that the Veteran responded "Yes" when asked during a hepatitis C screening if he had undergone a blood transfusion prior to 1992; similarly, a positive response is recorded to that question at a March 2006 VA examination conducted for a prior claim.  Records from October 2007 also show that the Veteran's risk factors for hepatitis C were documented as having had a blood transfusion prior to 1992; having had more than ten sexual partners; and having been exposed to blood while working in the medical field during service.  Similarly, a social work evaluation conducted in November 2005 documents the Veteran's uncertainty as to the provenance of his hepatitis C and his speculation that it may have originated with a tonsillectomy he underwent at age 30, after his separation from active duty.  Also, the March 2006 VA examiner concluded that the cirrhosis of the Veteran's liver was "at least as likely as [not, in part] caused by or the result of" the Veteran's longstanding history of chronic hepatitis C.  As noted above, although the Veteran's death certificate reflects an immediate cause of death of pneumonia, with septic shock identified as a contributory cause, the Veteran's private physician has indicated that the Veteran's cirrhosis and hepatitis C were active processes affecting vital organs that "certainly contributed" to his inability to recover from pneumonia.

In the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  However, in this case, VA has not obtained a medical opinion regarding the cause of the Veteran's death.  Given the Veteran's well-documented history of hepatitis C that the appellant alleges is etiologically linked to his time in service, his physician's January 2008 statement concerning the effect of hepatitis C on his (the Veteran's) fatal pneumonia, and, in light of the provision of 38 C.F.R. § 3.312(c)(3), the Board finds that a remand is necessary to secure a comprehensive medical opinion.  

The Board thus finds that a VA medical opinion must be obtained in order to properly assess the appellant's claim.  Accordingly, on remand, the agency of original jurisdiction (AOJ) must obtain a medical opinion from a qualified medical professional that specifically addresses the likelihood that the Veteran's hepatitis C is etiologically linked to service.  In so opining, the examiner must consider the Veteran's likely in-service exposure to blood.  If the examiner finds that the Veteran's hepatitis C was at least as likely as not etiologically linked to his time on active duty, the examiner must then opine as to whether the hepatitis C resulted in debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of the pneumonia or septic shock that primarily caused his death.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  In particular, the opinion must specifically discuss the Veteran's in-service exposure to blood as a preventative medicine specialist, as well as the statement submitted by the Veteran's private physician in January 2008, in the context of any negative opinion.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the appellant and her representative a corrective VCAA notice letter that complies with Hupp, supra, and give them an opportunity to respond.  

2.  Forward the claims file to an appropriate VA physician for a medical opinion.  This doctor must review all pertinent records associated with the claims file, including specifically records documenting the Veteran's diagnosis of and treatment for hepatitis C; the private physician's January 2008 statement that cirrhosis and  hepatitis C "certainly contributed" to the Veteran's inability to fight off the pneumonia and septic shock that brought about his death; and the March 2006 VA examiner's conclusion that the cirrhosis of the Veteran's liver is related, at least in part, to his longstanding hepatitis C.  After this review, the examiner must address the following issues:

* Is it as least as likely as not-i.e., a 50 percent probability or greater-that the Veteran's hepatitis C was etiologically linked to his time on active duty, to include his likely in-service exposure to blood while serving as a preventative medicine specialist.  

* If the examiner determines that the Veteran's hepatitis C was at least as likely as not related to his service, the examiner must then opine as to whether it is at least as likely as not-i.e., a 50 percent probability or greater-that hepatitis C and cirrhosis of the liver were principal or contributory causes of his death.  [As noted earlier in this Remand, a death certificate indicates that the Veteran died in October 2007 as a result of a pneumonia and septic shock.]  The Board is particularly interested in ascertaining whether, due to the Veteran's hepatitis C and cirrhosis of the liver, there were resulting debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The physician must provide the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, and must further specifically discuss the statement submitted by the Veteran's treating private physician in January 2008, as well as the Veteran's likely in-service exposure to blood, in the context of any negative opinion.

3.  The report must then be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it must be returned to the physician.

4.  Then, re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

